Mr. Justice Scholfield delivered the opinion of the court. 5. Street railroads', § 117*—when ordinance requiring construction of sidewalk admissible in action for death of traveler. An ordinance requiring an electric railway company to construct and maintain sidewalks where its private right of way crossed city streets, is admissible in evidence in an action for the death of a bicycle rider who was struck and killed at a defective street crossing, where the failure to construct and maintain such sidewalk was alleged as negligence.